Case 1:15-cv-00352-RBW Document 141-6 Filed 03/05/21 Page 1 of 5




                Exhibit D
                 Kayla Lewis et. al.
                         v.
       Government of the District of Columbia
          Civil Action No.: 15-352 (RBW)
Case 1:15-cv-00352-RBW Document 141-6 Filed 03/05/21 Page 2 of 5



              SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                           CRIMINAL DIVISION



     - - - - - - - - - - - - - - - x
                                   :
     DISTRICT OF COLUMBIA          :               Docket Number: 2012 CTF 006596
                                   :
               vs.                 :
                                   :
     MARY FRANCES JACKSON,         :
                                   :
               Defendant.          :
                                   :               Tuesday, April 17, 2012
     - - - - - - - - - - - - - - - x               Washington, D.C.


                The above-entitled action came on for a hearing

     before the Honorable KAREN HOWZE, Associate Judge, in

     Courtroom Number C-10.



                      APPEARANCES:

                      On Behalf of the Government:

                      UNIDENTIFIED

                      On Behalf of the Defendant:

                      RUSSELL J. HAIRSTON, Esquire
                      Washington, D.C.




                                                                            21-00197



                           Deposition Services, Inc.
                             12321 Middlebrook Road, Suite 210
                                   Germantown, MD 20874
                           Tel: (301) 881-3344 Fax: (301) 881-3338
                   info@DepositionServices.com www.DepositionServices.com
     Case 1:15-cv-00352-RBW Document 141-6 Filed 03/05/21 Page 3 of 5



PP

     1                        P R O C E E D I N G S

     2               THE DEPUTY CLERK:    All right, Your Honor, she's

     3    before the Court in 2012 CTF 006596, being charged with

     4    one count of driving under the influence of liquor or

     5    drugs, one count of operating while impaired, one count

     6    of possession of an open container of alcohol in a

     7    vehicle.   You have the right to remain silent.       Anything

     8    you say other than to your attorney, can be used against

     9    you.

     10              MR. HAIRSTON:    Good afternoon, Your Honor,

     11   Russell Hairston on behalf of Ms. Jackson.        Waive formal

     12   reading of the information, enter a plea of not guilty,

     13   assert her constitutional right in this and any

     14   proceedings.   Request personal recognizance, and

     15   discovery, as well as a speedy trial.

     16              GOVERNMENT ATTORNEY:     Your Honor, I'm giving

     17   discovery to defense counsel.

     18              THE COURT:   All right go ahead.

     19              GOVERNMENT ATTORNEY:     Your Honor, the

     20   Government is requesting a hold in hit case, however the

     21   Gerstein, the copy we have here is not signed.        The

     22   defendant is on probation for DUI, was just sentenced in

     23   October of last year.     So, we would ask for a 24-hour

     24   period to perfect the Gerstein.

     25              THE COURT:   Okay, but you would be asking for


                                                                           2
     Case 1:15-cv-00352-RBW Document 141-6 Filed 03/05/21 Page 4 of 5


PP

      1   an A(1)(c) hold?

      2              GOVERNMENT ATTORNEY:     Yes.

      3              THE COURT:   Okay.

      4              THE DEPUTY CLERK:    Can I get the case number

      5   please?

      6              GOVERNMENT ATTORNEY:     Yes, it's 2011 CTF

      7   013300.

      8              MR. HAIRSTON:    Court's indulgence.

      9              THE COURT:   All right, we'll be back tomorrow

     10   for a Gerstein perfection.

     11              MR. HAIRSTON:    Very well.

     12              THE DEPUTY CLERK:    Ma'am, in this matter,

     13   you'll be held without bond until tomorrow, Wednesday,

     14   April 18th.    You'll come back here to courtroom C-10 for

     15   a 24-hour Gerstein perfection.      And Your Honor, she

     16   wasn't interviewed by CJ, do you want to certify

     17   eligibility?    Ms. Jackson, she wasn't interviewed by CJ.

     18              THE COURT:   Yes.

     19              (Thereupon, the proceedings were concluded.)

     20

     21

     22

     23

     24

     25


                                                                        3
Case 1:15-cv-00352-RBW Document 141-6 Filed 03/05/21 Page 5 of 5




     √ Digitally signed by Pat Purnell



                         ELECTRONIC CERTIFICATE

                I, Pat Purnell, transcriber, do hereby certify

     that I have transcribed the proceedings had and the

     testimony adduced in the case of DC V. Mary Frances

     Jackson, Case No. 2012 CTF 006596 in said Court, on the

     17th day of April 2012.

                I further certify that the foregoing 3 pages

     constitute the official transcript of said proceedings as

     transcribed from audio recording to the best of my

     ability.

                In witness whereof, I have hereto subscribed my

     name, this 18th day of February 2021.




                                         Transcriber




                                                                   4
